Case 1:15-cv-05814-.]PO Document 139-6 Filed 11/26/18 Page 1 of 3

Exhibit F

Case 1:15-cv-05814-.]PO Document 139-6 Filed 11/26/18 Page 2 of 3

 

From: David Tuma

Sent: Friday, January 03, 2014 6:22 Pl\/|
To: jean@expagency.com

Subject: RE: NY trip

Ahh.. just got in.... was at the library... and having a 4pm lunch.... 'Lunner' (|unch/dinner).

Fyi - |'m in the process of setting up that exact new server for another client...

And it's not as pretty as it used to be .....

-dell ships the server as a blank s|ate... no setup done whatsoever.

-|\/|icrosoft license for OS comes via email after 1 week from ordering, then 24 hours to register the license, before
obtaining installation key code.

-NO media exists for the new OS.. download only (5gb) and make your own media...

-Start with Dell's proprietary server build CD, setup raid disks, etc.

-then install Windows server OS, and updates via internet (alone an 8 hour process).

So.. it literary takes about 5 days to setup the server after you physically get it... (some work can be done prior).
Dell's $3,300 quote for the server build is VERY accurate with the work involved now.

NO |\/|ORE preinstalled Server Operating System.... | think it's another way dell is streamlining costs to make the
hardware price seem low.

Then the customer gets stuck with the task of obtaining and installing the OS.

OR, it may be that instead of forcing a customer with a specific setup for the Operating System, the customer can make
it exactly how they want.

Not trying to make it sound BAD, just pointing out the pretty lengthy process so that you know why it takes a while.

TrYL,
David

V‘
ii

David Tuma

Creative |T Consulting, LLC
dtuma@creativeitconsulting.com
Phone: 312-493-4781

Fax: 312-528-9221

 

From: iean@expagency.com [mailto:iean@expagency.com]
Sent: Friday, January 03, 2014 4:07 P|\/|

To: David Tuma

Subject: RE: NY trip

 

Yes |\/|onday is fine. Joe would prefer it was you as opposed to Dell doing the work.

Talk to you |\/|onday.

CREAT|VE lT - 00723

Case 1:15-cv-05814-.]PO Document 139-6 Filed 11/26/18 Page 3 of 3

Thanks, stay warm.

From: David Tuma lmailt0:dtuma@creativeitconsultinq.coml
Sent: Friday, January 03, 2014 4:00 PM

To: David Tuma; Jean Wi|son

Subject: RE: NY trip

We REALLY have to talk... Those dates will probably not work. It's at least 2 week lead time for server. 1 week for
licensing and Windows installation... even if Dell does it were now probably looking mid Feb for delivery and installation.
Can we talk on Monday about this?

Sent from my Sony XperiaTM smaitphone

Jean Wi|son <jean@exgagencv.com> wrote

David

l would like to revisit the NY project.

l think we should list out the tasks in NY and then determine if it is you and me, Dell, Dell and you or whatever.
lam leaning towards you and l in NY and l was looking at two days in the 24, 25, 26, 27 ofJanuary period.
Thanks

Jean

Jean Wi|son | Chief Operating Officer

875 N Michigan Ave | Suite 2929 | Chicago, IL 60611
P 312.239.2390 | F 312.573.1313 | M 312.493.5745
iean@expaciencv.com | www.expaciencv.com | follow XA on Facebook

CREAT|VE lT - 00724

